Citation Nr: 0834880	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lymphoma due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1972.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the issue before the Board is 
"lymphoma," as identified on the Title Page.  However, the 
veteran recently asserted that her "breast cancer should be 
service-connected."  While breast cancer is not listed on 
the presumptive diseases associated with herbicide exposure, 
the Board finds that this may be attempt to raise a separate 
claim.  If she desires to pursue a claim separate from 
lymphoma, the issue should be raised with specificity at the 
RO.  At this juncture, the only claim before the Board is 
lymphoma.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.  

2.  Lymphoma is not currently shown. 


CONCLUSION OF LAW

Lymphoma was not incurred in or aggravated by active duty 
service or a result of herbicide exposure; lymphoma is not 
currently shown.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted only for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran was a nurse in Vietnam.  The 
location and date of service is corroborated by her DD-214.  
For this service, she was awarded the Vietnam Campaign Medal 
and Vietnam Service Medal.  Therefore, the Board concludes 
that she was presumptively exposed to Agent Orange while on 
active duty, and is further entitled to the presumption that 
any current diagnosis of lymphoma would have been incurred 
while in service.  

Post-service treatment records indicate that the veteran was 
diagnosed with Stage II breast cancer in June 2001.  Further 
observations revealed that it had spread to some of her 
axillary lymph nodes.  In July 2001, she underwent a 
lumpectomy, as well as an axillary lymph node dissection, 
followed by chemotherapy and radiation treatment in 
subsequent months.  Examinations in Februry 2003 and February 
2004 gave no indication of additional or recurrent cancer in 
the lymph nodes.  In February 2004, she filed the current 
claim for lymphoma due to exposure to herbicides.

For definitional purposes only, lymphoma is defined as 
neoplasms of the lymphoid appearing most frequently in lymph 
nodes, spleen, or other sites of lymphoreticular cells.  
Hodgkin's disease and non-Hodgkin's lymphoma are two common 
types of lymphoma.  Stedman's Medical Dictionary, 26th ed.  
Of note, both Hodgkin's disease and non-Hodgkin's lymphoma 
are on the list of presumptive disorders attributed to 
herbicide exposure.

Significantly, in a November 2004 VA examination, the 
examiner stated that the veteran's characterization of her 
disorder as lymphoma was incorrect.  Rather, the examiner 
reflected that the veteran "has had no lymphoma of note," 
but instead had an "extension of her breast cancer to a 
lymph node."  At that time, however, she had "no symptoms 
related to that."  The examiner also stated that the veteran 
"has no known lymphoma."  

The finding is supported by a July 2001 pathology report 
which noted "metastatic mammary carcinoma to one of two 
lymph nodes."  This indicates that the involvement of the 
lymph node was metastatic rather than primary lymph node 
cancer.

For this same reason, the claim must be denied on a direct 
basis.  Of note, service medical records do not show 
complaints of, treatment for, or a diagnosis of lymphoma, nor 
has the veteran so contended.  Rather, she was diagnosed with 
breast cancer in 2001, some 30 years after discharge.  
Moreover, as noted above, lymphoma is not currently shown.  

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  In this case, lymphoma has 
not been shown.  Therefore, service connection is not 
warranted on a presumptive or direct basis.

The Board has also considered the veteran's statements 
asserting that she has lymphoma.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  While she is a nurse, there is no indication that she 
has specialized knowledge regarding oncology.  Therefore, she 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).   Specifically, the VA examiner 
concluded that she does not have lymphoma.  Consequently, the 
appeal must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability.  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO obtained the 
veteran's service treatment records as well as post-service 
outpatient treatment records.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
November 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for lymphoma due to herbicide exposure is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


